Case 3:19-Cv-00534-.]CS Document 13 Filed 04/12/19 Page 1 of 1

UNITED STA'I`ES DISTRICT COURT
NORTHERN DISTRICI` OF CALIFORNIA

wAI Y_ woNG cAsE No c 31 19-cvooss4-1cs
v plaintims) ADR cERTlrch'rIoN BY
' PARTIES AND couNsEL

RASH CURTIS & ASSOCIATES
Defendant(s)

 

 

Pursuant to CiviI L.R. lG-S(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

l) Read the handbook entitled “A|temative Dispute Resolution Frocedures Handbook”
(available at cand.uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and

3) Considered whether this case might benefit from an ti;e?ilable dispute resoiution

options.

Da¢¢=April 12, 2019 j,//

P
nate=April 12, 2019 _ %)
'/ Attoi"ney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

Ei intend to stipulate to an ADR process

El prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date; April 12, 2019 lsi Anthony P.J. Va|enti

 

Attorney

h)rpm'n.w.r! E-f:`!e ihz'sform in .ECF using event name.' “ADR Cer!§fc`ca!ion (ADR LR 3-5 b) ofDr‘scu.rsi'an quDR
Op!ions. "

Form A .DR-Cer! rev. 145-2019

